Citation Nr: 0804562	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome (IBS) with stomach removal due to 
hookworm infestation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The veteran testified before a Decision Review Officer (DRO) 
at the RO in August 2005; a transcript has been associated 
with the claims file.  

As a preliminary matter, the Board notes that the March 2005 
statement of the case (SOC) shows that the RO decided that 
new and material evidence had been associated with the claims 
file and therefore reopened the previously disallowed claim 
for service connection for IBS with stomach removal due to 
hookworm infestation, but denied the claim on the merits.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  The issue has been 
phrased accordingly.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in September 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for IBS with stomach removal due to hookworm 
infestation. 	

3.  Evidence submitted subsequent to the September 2002 
decision relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim, and raises a reasonable possibility of 
substantiating the claim.  
		
4.  The competent medical evidence does not show that the 
veteran suffers from residuals of hookworm infestation.

5.  The competent medical evidence is relative equipoise as 
to whether the veteran's duodenal ulcer with surgical 
complications began during his active duty service.


CONCLUSIONS OF LAW

1.  The rating decision of September 2002 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1983). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for IBS 
with stomach removal due to hookworm infestation.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2007).   

3.  Residuals of duodenal ulcer status post-partial 
gastrectomy with vagotomy was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

That said, the Board finds that in correspondence dated in 
July 2004, the RO fulfilled the duty to notify as provided by 
the VCAA.  In the July 2004 correspondence, the RO informed 
the veteran of the evidence necessary to reopen his 
previously denied claim of entitlement to service connection 
for IBS with stomach removal due to hookworm infestation, 
what evidence VA would obtain, and what evidence he was 
expected to obtain.  The RO also requested that he provide 
any medical evidence in his possession that pertained to this 
claim.  In addition, the letter explained what types of 
evidence qualified as "new" and "material" evidence, and 
informed him of the reason why his claim was previously 
denied.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

The record also shows that in a supplement statement of the 
case (SSOC), dated in January 2007, the RO informed the 
veteran that when service connection is granted, a disability 
rating and an effective date of the award are assigned.  The 
RO also explained how the disability rating and effective 
date are determined.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The veteran's service medical records have 
been associated with the claims file.  The RO has obtained 
the veteran's VA Medical Center (VAMC) treatment records and 
provided him with a VA examination, a report of which has 
been associated with the claims file.  As noted above, the 
veteran was also provided with a hearing before a DRO at the 
RO.  The Board has reviewed the transcript of that hearing.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
June 2004.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A review of the record shows that the veteran's initial claim 
for service-connected benefits for a 	stomach disorder was 
denied in a May 1971 rating decision.  In correspondence 
dated in May 1971, the RO informed the veteran of the denial 
and advised him of his procedural and appellate rights.  The 
veteran failed to appeal that decision and it became final.  
The veteran subsequently filed several requests to reopen.  
All of those requests were denied and they became final when 
the veteran failed to appeal within the applicable time 
limits.  The last final denial of the claim was in	September 
2002.  The veteran filed the instant claim to reopen his 
claim for compensation benefits in June 2004.  The RO denied 
that claim in a rating decision dated in September 2004.  The 
veteran filed a notice of disagreement (NOD) and a 
substantive appeal within the applicable time limits.  The 
appeal of the 		 rating decision is properly before the 
Board.  


Evidence

The evidence associated with the claims file prior to the 
last final denial in 	 follows.

The veteran's service medical records showed that he was 
treated for parotid inflammation, sore throat and headaches 
of viral etiology on numerous occasions beginning in 1969.  
The veteran was also treated for nausea and vomiting in 
February and March 1969.  In March 1970, the veteran was 
diagnosed with hookworms.  

A post-service VAMC discharge summary showed that in December 
1970, the veteran was admitted after presenting with 
complaints of periodic vomiting that had existed since April 
1970.  The discharge summary, dated in January 1971, also 
reflected that the veteran reported that he began 
experiencing lower abdominal distress in January 1970 while 
he was in Vietnam.  According to the discharge summary, the 
veteran requested to be discharged from the hospital, told 
his doctor that his vomiting had stopped, and attributed his 
vomiting to excessive use of fatty foods.  The physician 
characterized the veteran's illness as "disease undiagnosed, 
characterized by periodic vomiting."

In October 1974, the veteran was diagnosed with an active 
duodenal ulcer.  A clinical record, dated in November 1974, 
showed that the veteran underwent a vagotomy and pyloroplasty 
for peptic ulcer disease with gastric outlet construction and 
active duodenal ulcer.  The clinical record reflected that 
the veteran claimed that his symptoms of nausea and vomiting 
had persisted since his previous hospitalization in 1970.  

In February 1975, the veteran presented to the VAMC with 
complaints of vomiting, sweating, and diarrhea.  The 
diagnosis at that time was gastritis due to bile reflux 
secondary to pyloroplasty.  

In a letter dated in April 1975, VAMC physician Dr. B.S. 
provided the following account of the veteran's condition.  
The veteran had symptoms of peptic ulcer disease in January 
1970 when he was in service.  In December 1970, he was 
admitted to VAMC Livermore with the same symptoms of peptic 
ulcer disease.  In November 1974 he was again admitted to 
VAMC Livermore with a diagnosis of gastric outlet obstruction 
due to chronic peptic ulcer disease.  Dr. B.S. then went on 
to say that for the benefit of the veteran, it appeared that 
his peptic ulcer disease started when he was in service.

In September 1975, VAMC records show that the veteran 
underwent an endoscopy and biopsy of the gastric mucosa and 
lower esophagus.  The operative diagnosis was reported as 
alkaline gastritis and esophagitis.  

VAMC records included an operative report, dated in March 
1976, showing that the veteran underwent a repeat vagotomy, 
antrectomy, Billroth II gastrojejunostomy, and 
cholecystectomy.  An operative report dated in September 1976 
showed a diagnosis of bile reflux gastritis.  

In statements from the veteran's mother, L.N., and his 
sister, P.G., dated in September 2003, they recalled that 
when the veteran returned from Vietnam in April 1970, he 
looked bad and was sick every day.  L.N. stated that the 
veteran vomited and complained of his stomach often, and 
ultimately received surgery in 1974, 1975, and 1976 for this 
condition.
   
Evidence associated with the claims file after the last final 
denial in September 2002 follows.

In his NOD, dated in October 2004, the veteran asserted that 
the symptoms documented in service were the same that 
resulted in his stomach surgery in 1974.  The veteran 
asserted that continuity of symptomatology had been shown and 
that the claim should be granted on that basis.  

The veteran's primary care physician, Dr. E.M., stated in a 
progress note dated in January 2004 that the veteran suffered 
from diarrhea from post-gastrectomy.  Dr. E.M. also stated in 
a December 2004 progress note that a review of the veteran's 
history, VAMC treatment records, and physical examination 
suggested that his gastrointestinal disease possibly began 
while he was on active military duty.  Dr. E.M. stated that 
the record indicated that the veteran had active duodenal 
peptic ulcer and partial pyloric obstruction and was treated 
with vagotomy and pyloroplasty.  Presently, Dr. E.M. stated, 
the veteran had dumping syndrome and intestinal lactase 
deficiency, both of which may be chronic complications of the 
surgery done at VAMC.  

VA physician Dr. E.M., in a progress note dated in September 
2005, stated that it was "at least as likely as not" that 
the veteran's in-service hookworm ingestation/infestation 
began during service and was not properly diagnosed and 
treated for over a year after his exposure.  Dr. E.M. 
discussed the veteran's service medical and VAMC records, 
which showed treatment for parotid inflammation in September 
1969; right paratitis in 1969; and paratitis with jaw pains, 
lymphadenopathic pain, and various coryzal symptoms in 
February 1970.  Dr. E.M. also noted the in-service complaints 
of sore throat, headaches, and vomiting.  Eventually, Dr. 
E.M. stated, hookworms were diagnosed and the veteran's 
symptoms continued and conditions progressed.  This 
progression, according to Dr. E.M., resulted in the treatment 
at VAMC Livermore from 1970-1976, including post-service 
removal of the stomach.

Dr. E.M. explained that hookworms did not usually cause 
gastrological symptoms upon initial onset.  According to Dr. 
E.M., pharyngeal and respiratory symptoms such as paratitis, 
sore throat, lymphadenopathic tenderness, and other coryzal 
related symptoms could be a sign or symptom of infection due 
to infestation.  The typical course, Dr. E.M. stated, was 
very congruent with the veteran's clinical manifestations.  

A transcript of a Decision Review Officer (DRO) hearing, 
dated in August 2005, reflected that the veteran's 
representative asserted that the veteran's symptoms had been 
continuous since his discharge.  At the hearing the 
representative requested that VA obtain another statement 
from Dr. E.M. to clarify his previous statement.  Prior to 
concluding the hearing, the DRO requested that the veteran 
submit a clearer and more concise medical opinion.  

The veteran also claimed at his hearing that his VA doctors 
in 1973 told him that the first doctor who had seen him three 
years earlier only performed a lower gastrointestinal series 
test and neglected to perform an upper gastrointestinal 
series test.  According to the veteran, his doctors told him 
his condition would not have progressed to be as severe as it 
did if he had been treated and diagnosed properly three years 
earlier.  The veteran stated that he had asked the doctors to 
write a note to that effect, but that they declined, citing 
VA policy.  

In a VA examination report, dated in January 2007, Dr. A.Y. 
indicated that he had reviewed the veteran's claims file and 
service medical records.  Based on a review of those records 
and a physical examination of the veteran, Dr. A.Y. diagnosed 
partial gastrectomy with vagotomy in stable condition, 
history of diarrhea with a normal examination, and history of 
hookworm infestation in the past with no residuals.  

Dr. A.Y. stated that it was his opinion that the veteran's 
duodenal ulcer and status post-partial gastrectomy with 
vagotomy were not likely due to the hookworm infestation 
while he was in service.  Dr. A.Y. explained that there was 
no cause and effect relationship between the hookworm 
manifestation and duodenal ulcer condition.  Dr. A.Y. stated 
that the duodenal ulcer condition was also not likely due to 
any events while he was in the service.  

The veteran's representative challenged the validity of Dr. 
A.Y.'s opinion in an appeal pre-certification review, dated 
in February 2007.  In that document, the representative 
asserted that another VA physician had expressed concerns 
over the probative value of Dr. A.Y.'s medical opinions and 
the manner in which he arrived at his conclusions.  
Specifically, the representative alleged that Dr. A.Y. often 
did not adequately analyze claims folders and often failed to 
make a comparative analysis of available medical information.  
This, the representative asserted, resulted in inaccuracies 
and misrepresentation of fact patterns.  For these reasons, 
the representative stated that Dr. A.Y.'s opinion should be 
disqualified.  

In an independent medical evaluation, dated in October 2007, 
Dr. A.L. summarized the veteran's medical history as found in 
the claims file and provided the following analysis.  First, 
the veteran did not meet the diagnostic criteria for IBS.  
Next, the doctor explained the process of hookworm 
infestation and concluded that hookworms did not cause peptic 
ulcer disease that led to the surgical procedures performed 
in 1974 and 1976.  The hookworm disease, according to the 
doctor, was treated appropriately in March 1970 and presumed 
resolved.

Regarding the veteran's duodenal ulcer disease complicated by 
partial gastric outlet obstruction, Dr. A.L. offered the 
following.  The duodenal ulcer disease complicated by partial 
gastric outlet obstruction led to the stomach removal in 1974 
and 1976.  Medical records showed that the veteran's symptoms 
of recurrent post-meal vomiting and abdominal discomfort 
began in January 1970.  This, according to the doctor, 
indicated that the veteran's chronic digestive disease could 
be traced back to when he was in military service.  This 
chronicity, the doctor explained, was exemplified by the 
veteran's multiple clinic visits for the same symptoms in 
1970 with eventual diagnosis of peptic ulcer related 
complication in 1974.  

Regarding the treatment received at the VAMC in December 
1970, Dr. A.L. noted that although the impression was 
possible peptic ulcer disease, the possibility was not 
investigated further by either an upper endoscopy or upper GI 
series.  Thus, Dr. A.L. stated, the diagnosis was likely 
missed.  Dr. A.L. concluded that the peptic ulcer related 
complication led to his multiple surgeries and disability.



Analysis

Initially, the Board finds that evidence received since the 
last prior final denial of the claim includes new and 
material evidence and that the claim must be reopened. 
The progress note from Dr. E.M., the VA examination report, 
and the independent medical evaluation are all new in that 
none of these documents was on file at the time of the last 
prior denial.  These documents are also material to the issue 
of whether the veteran is entitled to service connection for 
a stomach disorder because they relate to an unestablished 
fact necessary to substantiate the claim; namely, that the 
veteran's current stomach disability began during his active 
duty service.  This evidence raises at least a reasonable 
possibility of substantiating the claim and therefore, the 
claim must be reopened.  

Regarding the merits of the claim, the Board finds no basis 
to grant service connection for IBS or residuals of hookworm 
infestation, but that service connection for residuals of 
duodenal ulcer status post partial gastrectomy with vagotomy 
is warranted.    

The preponderance of the evidence weighs against granting 
service connection for either IBS or residuals of hookworm 
infestation.  The competent medical evidence is negative for 
a current diagnosis of IBS.  Notably, the VA examiner failed 
to confirm such a diagnosis and Dr. A.L. specifically 
concluded that the veteran did not meet the clinical criteria 
for the disease.    

The Board also finds no basis to grant service connection for 
hookworms or any residuals thereof.  Although Dr. E.M.'s 
opinion was favorable to the veteran on the issue of 
hookworms, the Board finds the opinions of Dr. A.Y. and Dr. 
A.L. on this issue to outweigh Dr. E.M.'s opinion.  Both 
discussed the veteran's in-service treatment for hookworms 
and both concluded that there were no current residuals.  Dr. 
A.L.'s independent medical evaluation is particularly 
probative because in it, he discussed the possible causes, 
phases, and consequences of hookworm infestation to support 
his conclusion that hookworms did not cause the veteran's 
subsequent abdominal problems and that the disease was 
presumably cured.

The Board does, however, find that the evidence is in 
relative equipoise as to whether the veteran's duodenal ulcer 
with partial gastric outlet and subsequent stomach surgeries 
arose during his active duty service.

First, the Board finds the lay statements regarding 
continuity of symptomatology to be credible.  There were no 
inconsistencies between the veteran's service medical records 
and the records of VAMC treatment shortly after his service.  
Moreover, the veteran's statements submitted to VA over the 
past three decades, including the testimony presented at the 
RO hearing in August 2005, have also been consistent.  Thus, 
the veteran's accounts that his symptoms have been continuous 
are reliable.

Of the medical evidence, the Board declines to grant much 
weight to the medical opinion from Dr. E.M. as it pertains to 
whether the veteran's current stomach disability was a result 
of chronic complications of the surgeries done at VAMC.  This 
opinion is only speculative at best and is insufficient to 
base a grant of service connection.  Obert v. Brown, 5 Vet. 
App 30, 33 (1993).  

The Board declines to dismiss Dr. A.Y.'s opinion simply on 
the basis of the veteran's representative's allegations.  On 
its face, the opinion is valid; the doctor noted that he 
reviewed the claims file, summarized medical history that was 
consistent with what was in the claims file, and provided 
reasoning for his conclusion.  Neither the veteran nor the 
representative submitted documentation, such as an opinion 
from another physician challenging the validity of Dr. A.Y.'s 
methodology as employed in this particular case, to support 
the allegations.  For these reasons, the Board does not find 
Dr. A.Y.'s opinion to lack probative value.  

The Board, however, gives equal weight to Dr. A.L.'s 
independent medical evaluation.  First, it is apparent from 
his summary of the veteran's medical history that he 
thoroughly reviewed the veteran's claims file.  Second, Dr. 
A.L. based his opinion on the veteran's medical records, 
which the Board finds to be reliable indicators of the 
symptoms the veteran actually experienced.  As noted above, 
these records are consistent with each other and the 
veteran's numerous contentions over the years.  Thus, the 
factual basis of Dr. A.L.'s opinion is substantiated by the 
record.  Third, Dr. A.L.'s conclusion that the failure to 
diagnose the ulcer in December 1970 led to the veteran's 
subsequent stomach surgeries and complications was reasonably 
certain rather than speculative.  

In light of the equally probative medical opinions, the 
veteran is entitled to the benefit of the doubt and service 
connection should be granted.  38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

1.  New and material evidence having been received, the claim 
of entitlement to service connection for IBS with stomach 
removal due to hookworm infestation, is reopened.

2.  Service connection for residuals of duodenal ulcer status 
post-partial gastrectomy with vagotomy is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


